UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED APRIL 30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number333-171572 SUJA MINERALS, CORP. (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation or organization) 10300 W. Charleston Blvd., #13-56 Las Vegas, NV 89135 (Address of principal executive offices, including zip code.) 702-425-2873 (telephone number, including area code) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the last 90 days. YESxNO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer, “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YESo NO x State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 19,450,000 shares of common stockas of June 15, 2012. TABLE OF CONTENTS PART I. - FINANCIAL INFORMATION Page ITEM 1 FINANCIAL STATEMENTS 3 Balance Sheets as of April 30, 2012 (unaudited) and October 31, 2011 3 Unaudited Statements of Operations for the three and six month periods ended April 30, 2012and the periods from April 28, 2010 (inception) to April 30, 2012 4 Unaudited Statements of Cash Flows for the six month period ended April 30,2012 and the periods from April 28, 2010 (inception) toApril 30, 2012 5 Condensed Notes to Interim Financial Statements 6 ITEM 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 ITEM 3 Quantitative and Qualitative Disclosures about Market Risk 12 ITEM 4 Controls and Procedures 12 PART II OTHER INFORMATION 12 ITEM 1A Risk Factors 12 ITEM 4 Mine Safety Disclosures
